Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/676,624 filed February 21, 2022.
Claims 1-20 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 24, 2019 (US 16/480,523), February 1, 2019 (PCT/US2019/016371), and May 7, 2018 (US 62/668,131).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated February 21, 2022, April 8, 2022, and September 13, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2014/0167931 A1) in further in view of Kim et al. (US Publication 2016/0226732 A1).
Regarding claim 1, Lee teaches a method implemented by one or more processors, the method comprising: 
determining that a spoken utterance, detected via an automated assistant interface of a client device, includes a request for an automated assistant to perform a function, wherein the spoken utterance is provided by a user (FIG. 2B is a schematic diagram illustrating a structure of a home network system remotely controlled through a mobile terminal recognizing a voice command according to an embodiment of the present disclosure)([0038]; Figure 2B – an exemplary embodiment of receiving spoken input on a client device to perform a function on a connected device is shown); 
identifying, in response to determining the request was provided by the user, the function that corresponds to the request provided by the user (The mobile terminal 200 recognizes a voice command of a user 10 ... converts the voice command into a control command recognizable by the HGW 120, and delivers the control command to the HGW 120. The control command may be configured in the form of a packet including identification information of the home device 110 and control details)([0041]); 
causing, based on identifying the function, the automated assistant to perform the function that corresponds to the request provided by the user (In step 713, the HGW 20 sends a control command to the home device 140. The control command may be delivered to the home device 140 from the mobile terminal 200 through the HGW 120)([0082]).
Although Lee discloses of displaying a display panel in response to the request (inputs a voice command such as “Show me the operation state of the living room”, then operation states of multiple home devices ... are displayed in different forms or in different colors as shown on a display window 1110)([0101]). Lee differs from the claim in that Lee fails to teach determining a first and second current status of a first and second connected device, wherein the first and second current status are affected by performance or nonperformance of a first and second function, determining a first and second graphical control element for controlling the first and second function, determining a configuration of each graphical control element based on the respective first and second current status, and displaying a composite assistant interface for controlling the first and second connected device including the first and second graphical control element, which are arranged according to the determined configuration of each graphical control element. 
However, Kim discloses of determining a first and second current status of a first and second connected device, wherein the first and second current status are affected by performance or nonperformance of a first and second function, determining a first and second graphical control element for controlling the first and second function, determining a configuration of each graphical control element based on the respective first and second current status, and displaying a composite assistant interface for controlling the first and second connected device including the first and second graphical control element, which are arranged according to the determined configuration of each graphical control element (determining, by a computing device, a current status associated with a device on a network, wherein the current status indicates availability of the device on the network, generating a graphical interface, wherein the graphical interface includes an interactive element corresponding to the device, and wherein the interactive element indicates the current status associated with the device, displaying the graphical interface ... FIG. 17 shows an exemplary display 1700 of an application executing on a mobile device. The display 1700 includes modular tiles 1702A, 1702B, and 1702C ... For example, tile 1702A corresponds to a switch and shows an interactive element depicted as a power button 1708A for turning the switch on and off ... Display 1800 shows how the status of a space heater can be conveyed within tile 1802A. For example, tile 1802A can show that the heater is turned by coloring, animating, or shading a portion of power button 1808A ...  As shown in FIG. 19, this standby status can be visually reinforced by the power button 1808A being lightly shaded ... FIG. 20 shows that the interface 2005 may include interactive elements ... , refresh icon 2014 may be selected to refresh information presented in interface 2005, such as, for example, status and state information displayed in the modular tiles 2002, 2004, 2006)([0027-0284]; Figures 17-20 – various exemplary embodiments of determining and displaying statuses of various connected devices which are affected by performance/nonperformance of functions (e.g. turning on or off) in a graphical manner representing the status and selectable to control connected devices is shown). The examiner notes Lee and Kim teach a method for controlling network devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the assistant interface of Lee to include the determining and displaying of Kim such that the method determines and displays current status of connected devices to a user for manipulation. One would be motivated to make such a combination to provide the advantage of allowing a user to feel in control by visually conveying the state of a home network environment.
	Regarding claim 2, Lee-Kim teach the method of claim 1, further comprising: 
accessing a profile for the user based on a voice characteristic associated with the spoken utterance, wherein identifying at least one of the first function and the second function is based on information available from the profile (Lee - the HGW 120 may store user profiles for the multiple users and perform user-specific voice recognition through the voice recognition module 131 to control the home devices 110-1 to 110-n based on a user profile of the corresponding recognized user)([0050]).
	Regarding claim 6, Lee-Kim teach the method of claim 1, wherein determining the first current status of the first connected device includes requesting, from a remote server device, the first current status (Kim - A network device seeking to check the status of any other device on the network 100 may communicate with the cloud network)([0133]; Figure 19 – an exemplary depiction of various different functions that maybe performed on a connected device is shown).
	Regarding claim 7, Lee-Kim teach the method of claim 6, further comprising: 
receiving a selection of the first graphical control element for controlling the first function; and causing the client device to interact with the first connected device according to command data associated with the first function, wherein the first function is different than the function performed by the automated assistant (Kim - In the example of FIG. 19, the full menu 1926 can include interactive elements 1930, 1932, 1936 for selecting settings or actions corresponding to tertiary or extended functions of the space heater)([0280]; the user interacts with the interactive elements to issue commands to a connected device including issuing commands different than the one recognized by the automated assistant (e.g. command controlling vacuum versus voice command displaying status)).
Regarding claim 8, Lee-Kim teach the method of claim 7, further comprising requesting the command data from the remote server device (Kim - Access device 108 can request and download a resource bundle 1332 for a given network device by exchanging communications 1314 and 1316 with the cloud network 114)([0230]). 
Regarding system claims 10, 11, and 15, the claims generally correspond to method claims 1, 2, and 6, respectively, and recite similar features in system form; therefore, the claims are rejected under similar rational. 
Regarding non-transitory computer readable storage medium claims 16 and 17, the claims generally correspond to method claims 1 and 2, respectively, and recite similar features in non-transitory computer readable storage medium form; therefore, the claims are rejected under similar rational. 

Claims 3-4, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim and in further view of Cho et al. (US Publication 2013/0139089 A1).
Regarding claim 3, Lee-Kim teach the method as applied above, Lee-Kim differs from the claim in that Lee-Kim fails to teach indicating a historical inclination of a user to interact with the first and the second connected device within a particular context. However, indicating a historical inclination of a user to interact with a first and a second connected device within a particular context is taught by Cho (In step S404, the server 4000 analyzes the control information. The server 4000 analyzes a user control history and a device control pattern of a user based on the received control information in step S404 ... For example, if a number for simultaneously controlling a TV, an air conditioner, and a lighting device exceeds a previously set value, the server 4000 recommends controlled devices and control functions so as to generate a UI capable of together controlling a function of adjusting the volume of the TV, a function of adjusting the temperature of the air conditioner, and a function of adjusting the brightness of the lighting device)([0080-0083]). The examiner notes Lee, Kim, and Cho teach a method for controlling network devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the assistant interface of Lee-Kim to include the indicating of Cho such that the method utilizes historical usage information in identifying functions. One would be motivated to make such a combination to provide the advantage of efficiently controlling a plurality of devices in a home network environment. 
Regarding claim 4, Lee-Kim-Cho the method of claim 3, wherein the particular context corresponds to one or more of a status of the first connected device or the second connected device, a geographic location of the user, a time, an event, or a presence of one or more other users (Cho - The recommendation function-determining unit 4200 determines the recommendation functions by days or time by analyzing the control information)([0065]).
Regarding system claims 12 and 13, the claims generally correspond to method claims 3 and 4, respectively, and recite similar features in system form; therefore, the claims are rejected under similar rational. 
Regarding non-transitory computer readable storage medium claims 18 and 19, the claims generally correspond to method claims 3 and 4, respectively, and recite similar features in non-transitory computer readable storage medium form; therefore, the claims are rejected under similar rational. 
 
Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, Cho and in further view of Wong (US Publication 2015/0227118A1 A1).
Regarding claim 5, Lee-Kim-Cho teach the method above, Lee-Kim-Cho differs from the claim in that Lee-Kim-Cho fails to teach the context corresponds to the status of the first and second connected device. However, a context correspondence of status of a first and second connected device is taught by Wong (Device event data, such as data indicating device status, behavior, and timing information, may be stored in a database 54 ... Device event data may be matched with other contextual information at different times, where the contextual information may include device status information for other devices at the different times)([0032-0033]). The examiner notes Lee, Kim, and Wong teach a method for controlling network devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the assistant interface of Lee-Kim to include the particular context of Wong such that the method utilizes contextual device status in indicating historical inclination. One would be motivated to make such a combination to provide the advantage of improving user predicted behavior by factoring additional contextual information.
Regarding system claim 14, the claim generally correspond to method claim 5, and recite similar features in system form; therefore, the claim is rejected under similar rational. 
Regarding non-transitory computer readable storage medium claim 20, the claim generally correspond to method claim 5, and recite similar features in non-transitory computer readable storage medium form; therefore, the claim is rejected under similar rational. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for controlling connected devices though user input. 
9299029B1
10409551B1
20160259308A1
20160357163A1
20180349447A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145